MOORE, Justice,
dissenting.
Directed verdict is proper when, after weighing the evidence in the light most favorable to the plaintiff, fair-minded jurors could reach only one conclusion. Martinez v. Bullock, 535 P.2d 1200 (Alaska *8251975). When an issue remains one of pure speculation or conjecture, or the probabilities are at best evenly balanced, it becomes the duty of the court to direct a verdict for the defendant. See City of Fairbanks v. Schaible, 375 P.2d 201 (Alaska 1962); Pros-ser and Keeton, The Law of Torts § 41, at 269 (5th ed. 1984). Because Hinman has done nothing more than speculate that the condition of the stairway proximately caused her injury, and she has shown no evidence to support such a finding, directed verdict was properly granted. Indeed, this ease presents the precise situation for which directed verdict was intended. I would therefore affirm the superior court’s ruling.
Hinman herself is unable to recall how she entered the stairwell and how she fell. She has done no more than establish that the stairs were poorly designed or maintained and that she was found injured at their base. Viewing the evidence presented in the light most favorable to the plaintiff, I can only conclude that any one of a multitude of events could have proximately caused Hinman’s injuries. As the superior court observed, we do not know whether Hinman slipped, tripped, stumbled or even was thrown down the stairs. Equally possible is that she passed out due to her consumption of alcohol and fell. Even if we could infer that Hinman opened the door to the stairway and attempted to walk down, there is no indication whether she fell because of the condition of the stairway or because of her own negligence.1
Hinman has offered no evidence to show that the condition of the stairway was more likely than not the cause of her fall. As a result, a jury deciding this case could do no more than speculate as to which of several plausible theories regarding proximate cause should be adopted. Although the negligent condition of the stairway could have been the cause of Hinman’s harm, it is well-settled that “[a] mere possibility of causation is not enough” to justify sending a case to the jury. City of Fairbanks v. Schaible, 375 P.2d at-204 (emphasis added); Prosser and Keeton, The Law of Torts § 41, at 269 (5th ed. 1984).
In Schaible, we overturned a trial court’s ruling that smoke from a negligently-maintained ventilating system had caused Mrs, Schaible’s death. We found the court’s conclusion clearly erroneous given the absence of any evidence that the smoke which asphyxiated Schaible entered her apartment through the ventilation system. In determining that there was insufficient evidence from which the court could reasonably infer causation, we stated:
That the asphyxia was caused by smoke from the ventilating system is possible. But it is at least equally possible that the smoke came not from there but rather from the hallway and then through the apartment doorway ... A mere possibility of causation is not enough. When the matter remains one of conjecture, as it does here, the trial court must find against the party carrying the burden of proof.
375 P.2d at 204 (footnote omitted).
Similarly, it is possible that the condition of the stairway caused Hinman’s harm. However, because Hinman has failed to show any evidence which makes her allegation any more likely than the possibility that she fell due to her own negligence or the act of a third party, this court must direct a verdict for the defendant. Like the allegations in Schaible, Hinman’s argument that a “reasonable inference” exists that the stairway caused her to fall is not really an inference, which is “a conclusion logically derived from established facts.” Id. Instead, this “inference” is nothing *826more than “an opinion based primarily on conjecture.” Id.
The majority’s willingness to assume proximate causation in the absence of any facts which explain the cause of Hinman’s fall displays an apparent willingness on its part to weaken, if not abolish, the directed verdict mechanism in Alaska. Hinman openly admits that she has no idea how her injuries occurred. Nonetheless, the court finds that her unsupported opinion is sufficient to permit a “reasonable inference” of causation. After this decision, it is difficult to imagine a case which would not be allowed to go to the jury; a plaintiff’s allegations alone appear to suffice.
I interpret this willingness to weaken the directed verdict mechanism on issues of liability to be indicative of a corresponding willingness to send all questions of comparative negligence .to the jury. Such action runs contrary to prior decisions where we have held it improper to send the jury issues of comparative or contributory negligence in the absence of support for such claims. See, e.g., Wilson v. City of Kotzebue, 627 P.2d 623 (Alaska 1981); Cummins v. King & Sons, 453 P.2d 465 (Alaska 1969). However, I see no reason why comparative negligence issues should be treated any differently from issues of negligence and liability; different rules for substantively identical situations are not justified.
Therefore, if the majority deems it proper to submit this case to a jury without any guidance whatsoever as to precise cause of harm, it must be equally willing to do the same regarding any comparative negligence claims brought by Sobocienski against Hinman. It is at least equally likely that Hinman’s harm was caused by her own negligence or that of a third party as by Sobocienski’s negligence. Even-handed application of the majority’s decision thus requires that, if the jury is allowed to speculate, it also must be allowed to speculate on Hinman’s own contribution, if any, to her injuries. Because I find such speculation on both sides of the case inappropriate, I respectfully dissent.

. Hinman argues that Sobocienski’s failure to keep the stairway door locked, thus preventing access, establishes "but for” causation. However, this is not sufficient to take the case to the jury when there is no evidence linking the negligent condition of the stairway behind the door to the injury. The extent to which Sobocienski has a duty to prevent access to the stairs is dependent on his general duty to maintain them in a reasonably safe condition. The failure to prevent access by itself is not a breach of duty. Therefore, if there is no evidence linking Sobo-cienski’s negligence in failing to maintain the stairway to Hinman’s injuries, Sobocienski is entitled to a directed verdict.